Citation Nr: 0015467	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

A determination of the propriety of the initial disability 
rating of 10 percent assigned to the veteran's service-
connected recurrent back pain with scoliosis and history of 
hip and leg involvement.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1985 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for a back disorder, and assigned a 10 
percent disability rating thereto.  The veteran filed a 
timely appeal to the disability rating assigned.

The Board notes that in September 1996, the Board issued a 
decision which confirmed the 10 percent rating assigned by 
the RO.  This decision was subsequently appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In March 1998, the veteran's attorney and the 
Secretary of the Department of Veterans Affairs filed a Joint 
Motion for Remand requesting that the issue of entitlement to 
an increased disability rating be remanded to the Board for 
readjudication, to particularly include consideration of the 
application of alternative Diagnostic Codes to the veteran's 
disability.  That motion was granted by the Court in April 
1998.  

When this matter was returned to the Board in September 1998, 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's service-connected recurrent back pain with 
scoliosis and history of hip and leg involvement is 
manifested by slightly limited lumbar spine motion with 
complaints of pain on movement, but with no x-ray evidence of 
orthopedic pathology.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for recurrent back pain with scoliosis and history of hip and 
leg involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected recurrent back pain with 
scoliosis and history of hip and leg involvement.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in June 1994.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the veteran's claim includes his service 
medical records, which indicate that the veteran injured his 
back in November 1991, when the truck he was sitting in 
"took off" before he had a chance to settle in, causing him 
to jerk and hyperextend his back.  The diagnosis at that time 
was a trapezius strain.  Multiple subsequent treatment notes 
indicate complaints of mid and low back pain, with some 
paresthesias and radiation into the legs.  The Board notes 
that two of these records also indicate the presence of back 
spasm, including treatment notes dated in June 1992 and in 
January 1993.  

The veteran also underwent several diagnostic tests in 
service.  An x-ray of the veteran's thoracic spine in January 
1992 revealed mild scoliosis and mild degenerative joint 
disease at T7-T11.  A subsequent bone scan of the thoracic 
and lumbar spine and a SPECT images of the thoracic spine in 
April 1992 indicated a normal bone scan, with no abnormal 
accumulation of the radiopharmaceutical in the thoracic spine 
on planar and SPECT imaging.  In June 1992, the veteran 
underwent an x-ray of the lumbar spine, which again resulted 
in a diagnosis of mild scoliosis and "suspected" early 
degenerative joint disease at L5-S1.  In August 1992, the 
veteran underwent magnetic resonance imaging (MRI) of the 
lumbar spine, which showed mild disc decussation of the lower 
spine, without evidence of bulge or herniation.  The Board 
notes that a subsequent treatment record, dated six days 
later, indicated that the veteran was apprised that these 
results showed "no evidence of disc protrusion."

The report of Physical Evaluation Board (PEB) Proceedings in 
December 1992 indicated that the veteran had been determined 
to be physically unfit due to "degenerative joint disease, 
lumbar and thoracic spine with pain associated with 
thoracolumbar strain, rated as mild," and recommended that 
the veteran be separated from service.

Relevant post-service evidence includes the report of a VA 
neurological examination of the spine conduced in March 1993.  
At that time, the veteran complained of back pain since 
service.  He stated that the pain began in the thoracic 
spine, but was now more severe in the lumbar spine, with 
radiation down both legs.  He reported that there was some 
associated stiffness and spasm, with numbness in the legs.  

On examination, there were no focal motor abnormalities found 
in the lower extremities, and no sensory loss.  Reflexes were 
symmetrical and his gait was normal.  He was able to walk on 
his toes and heels and could squat.  Range of motion was 
normal.  The examiner diagnosed degenerative joint disease 
with mild scoliosis, with a history of mild lumbar pain 
syndrome.  However, the Board notes that VA x-rays of the 
lumbar and thoracic spine taken later that day revealed no 
abnormalities of the vertebrae, discs, or soft tissues.

In May 1993, the veteran underwent a VA orthopedic 
examination of the spine.  At that time, he reported that he 
injured his back in November 1991, when he was thrown from a 
pickup truck.  He complained of numbness in both buttocks, 
going to the bilateral posterior thighs.  He also reported 
pain in the same distribution.  He also reported bilateral 
heel numbness when he stood too long.

On examination, he had a normal gait, and some minimal 
scoliosis.  Palpation of the thoracic spine was normal, with 
no spasm.  Range of motion testing revealed flexion forward 
to 105 degrees, extension backward to 40 degrees, right and 
left lateral flexion to 45 degrees, and right and left 
rotation to 60 degrees.  there was no objective evidence of 
any pain on motion.  His thighs and calves measured equally 
bilaterally.  Lumbar spine x-rays were within normal limits.  
The examiner diagnosed a history of back pain, with x-rays 
within normal limits.  He also noted that clinically, the 
veteran had minimal scoliosis.

Also of record are outpatient treatment notes dated from 
February 1993 to November 1994 from Gary Ziegler, M.D., a 
physician in private practice.  Of note is a treatment note 
dated in February 1993, at which time the examiner noted that 
the veteran was looking for a job and wanted to apply for 
unemployment benefits, but could not get that unless he was 
noted to be physically fit and able to work.  The veteran 
brought with him some x-ray reports of the thoracic and 
lumbar spine from service which indicated mild degenerative 
joint disease, and a magnetic resonance imaging (MRI) report 
which was negative.  He reported no aches or pains in the 
muscles, bones or joints, and stated that he had no numbness, 
tingling or weakness.  On examination, the veteran's back, 
spine and neurological examination were normal except for 
some very mild tenderness over the lower and upper lumbar 
spine.  The paraspinous muscles appeared normal, and deep 
tendon reflexes, circular motion sensation, and cranial 
nerves 2 through 12 were all within normal limits.  The 
examiner diagnosed mild degenerative joint disease, and 
opined that his only limitation would be repetitive heavy 
lifting or bending.

Also of note is a subsequent treatment note dated in October 
1994.  At that time, the veteran reported exacerbations of 
back pain 2 to 3 times per year.  He stated that his pain had 
become worse the previous week, with numbness into the 
buttocks and legs upon sitting for longer than 10 minutes.  
He stated that there was no radiation of pain or weakness in 
the extremities.  On examination, there was no point 
tenderness over the thoracic or lumbar spine, although there 
was bilateral thoracic and lumbar paraspinal muscle 
tenderness.  There was no appreciable spasm.  On range of 
motion testing, the veteran was able to flex forward to touch 
his toes.  Lateral flexion was to 30 degrees to the right and 
left.  There was good hyperextension of the back with minimal 
discomfort.  There were no sensory deficits to light touch, 
and reflexes and pulses were normal.  The examiner diagnosed 
an exacerbation of low back pain, degenerative joint disease 
lumbar spine.

Following a Court remand and a subsequent Board remand, as 
described above, the veteran underwent new VA examinations 
and a social work survey in September and October 1999.  At 
the time of the social work survey, conducted in September 
1999, the veteran complained of back pain and some abdominal 
pain.  He noted that he had undergone testing for his back 
problems, but that they had not "found anything" yet.  The 
veteran reported that he worked full time 5 days per week for 
a propane company as a "utility man."  He stated that his 
job included painting propane tanks, doing yard work for his 
employer, answering the office telephone, and accepting 
payments from customers.  He reported that he had worked for 
this company off and on since his discharge from service in 
1993.  He stated that his back condition limited his ability 
to bend over and caused pain.  He stated that this condition 
limited which jobs he could do, and had led to an overall 
decrease in his earnings.  He reported that he had had to 
sell a hobby farm in July 1989 due to his back condition.

At the time of a VA orthopedic examination of the spine in 
September 1999, the veteran complained of intermittent low 
back pain.  He reported that sometimes there was no pain, but 
a lot of lifting, bending and carrying would produce 
discomfort and pain in the back, as would driving long 
distances.  He stated that sometimes the pain was aggravated 
for 2 or 3 days, at which time he had to restrict his 
activities to reduce the degree of pain.  He stated that his 
back problems involved only his lower back and were 
worsening, but he stated that he did not take and medications 
for his back.  He reported that he originally injured his 
back in 1991, and that his back had been aching and painful 
ever since.

On examination, the veteran walked normally, with good 
posture.  Examination of the thoracic spine revealed minimal 
scoliosis with convexity on the right side.  There was no 
tenderness, and muscle tone was moderate, without spasm.

Examination of the lumbar spine revealed good muscle tone, 
with no spasm.  There was no evidence of scoliosis or 
kyphosis in the lumbar area.  There was no tenderness to 
palpation.  Range of motion revealed flexion forward to 70 
degrees, with complaints of pain, extension backward to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 20 degrees.  Both lower limbs were 
negative for any neurologic deficiency.  Straight leg raising 
was to 65 degrees on both sides with no complaint of back 
pain.  Lasegue test was negative on both sides.  X-rays of 
the thoracic and lumbar spine were within normal limits.  The 
examiner diagnosed a "[h]istory of injury to the back with 
complaint of low back pain.  No evidence of orthopedic 
pathology.  Clinically, there is no evidence of nerve root 
involvement or disc problems.  There is no evidence of 
scoliosis."

The examiner then offered the following medical opinion:

I have reviewed the claims folder of this 
veteran.  Current severity of back 
disorder is only subjective complaints.  
There is no functional loss due to 
weakness, fatigability, incoordination, 
pain on movements.  I cannot give any 
opinion with regards to functional loss 
due to repeated use over a period of 
time.  I can't speculate [regarding] any 
additional impairment during "flare-
ups."

In October 1999, the veteran underwent a VA neurologic 
examination of the spine.  At that time, the veteran 
complained of intermittent tingling and numbness of the legs, 
depending on activity, bending and repetitious work.  He 
stated that he worked for a propane company delivering 
cylinders, and had pain in the back of the legs.

On examination, there was no motor or sensory deficit.  
Reflexes were 3+ bilaterally, and sensory examination was 
intact.  The veteran was scheduled for an electromyogram 
(EMG) and nerve conduction studies of both lower extremities 
to rule out radiculopathy, but he was unable to tolerate the 
test.  The examiner diagnosed a history of intermittent 
tingling and numbness of both lower extremities, and a 
history of back injury in 1991 in service.  The examiner 
stated that clinically, there were no neurological deficits.

The veteran's recurrent back pain with scoliosis and history 
of hip and leg involvement has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, DC 5010, 
pursuant to which the severity of traumatic arthritis is 
evaluated.  It appears that the RO chose this code in 
consideration of the fact that the veteran originally 
sustained a back injury when he fell from a truck in service, 
causing traumatic hyperextension of his spine.  DC 5010 
states that traumatic arthritis, substantiated by x-ray 
findings, is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

However, the Board notes that both DC 5003 and DC 5010 
explicitly state that these codes apply only in instances of 
arthritis which has been confirmed by x-ray examination 
(phrased as "established by X-ray findings" in DC 5003 and 
"substantiated by X-ray findings" in DC 5010).  In this 
veteran's case, the Board acknowledges that x-rays in service 
reportedly showed mild degenerative joint disease of the 
thoracic spine in January 1992, and "suspected" early 
degenerative joint disease of the lumbar spine in June 1992.  
However, all x-rays of the thoracic and lumbar spine taken 
since that time, including x-rays in March 1993, May 1993, 
and September 1999, have consistently and repeatedly failed 
to show any evidence of arthritis.  On the contrary, all of 
these x-rays, taken over a period of seven years, have shown 
results within normal limits, with no evidence of any 
abnormalities of the vertebrae, discs, or soft tissues.  
Therefore, given the fact that repeated x-rays over the 
course of the past several years have failed to confirm the 
one-time findings in 1992 of mild degenerative joint disease 
of the thoracic spine and "suspected" early degenerative 
joint disease of the lumbar spine, the Board finds that a 
rating under DC 5010 is not appropriate in this case, and 
that consideration of alternate codes is warranted.

Therefore, the Board has considered the application of DC 
5295, pursuant to which the severity of lumbosacral strain is 
evaluated.  In this regard, the Board notes that the veteran 
has been diagnosed on several occasions as suffering from low 
and mid-back strain, including multiple diagnoses in service 
of disorders such as "minor lumbar strain," "low back 
strain," "thoracic strain," "exacerbation of low back pain 
with strain," and simply "back strain."  Therefore, the 
Board finds that an evaluation under this code is warranted.

Under DC 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain which is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  Finally, a 40 percent rating is warranted when 
such lumbosacral strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A review of the evidence detailed above reveals that although 
some examinations have found no objective evidence of pain on 
spine motion, the veteran has nevertheless often complained 
of such pain at the time of treatment and examination.  
Furthermore, the veteran was noted to have "minimal 
discomfort" on backward extension at the time of range of 
motion testing in October 1994, and complained of pain on 
flexion forward at the time of a VA examination in September 
1999.  Additionally, at the time of the veteran's September 
1999 social work survey, he stated that his back condition 
caused pain on bending over, thereby limiting which jobs he 
could perform.  The Board therefore concludes that this 
symptomatology meets the criteria for a 10 percent rating 
under DC 5295.

However, the Board finds that the severity of the veteran's 
back disorder does not meet the criteria contemplated for a 
20 percent rating under this code.  Although muscle spasm was 
found on two occasions in service, in June 1992 and January 
1993, no subsequent examinations have revealed the presence 
of muscle spasm.  On the contrary, examination reports in May 
1993, October 1994 and September 1999 all specifically noted 
that muscle spasm was not present.  In addition, there is no 
evidence of loss of lateral spine motion, unilateral, in the 
standing position.  Instead, repeated examinations have shown 
lateral flexion to both the right and left to 30 degrees on 
two occasions, to 45 degrees on a third occasion, and simply 
to "normal" on a fourth occasion.  Therefore, the Board 
finds that a 10 percent rating is the maximum rating 
warranted under DC 5295.

Additionally, the Board acknowledges that the veteran's low 
back disorder has repeatedly been reported to be productive 
of pain.  According to various decisions by the Court, the 
application of 38 C.F.R. §§ 4.40 and 4.45(f) (1999) is to be 
considered when the record contains frequent references by 
the veteran to pain affecting his body.  See Voyles v. Brown, 
5 Vet. App. 451 (1993); Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The Board 
finds that it must therefore give due consideration to:  
functional impairment, as contemplated by 38 C.F.R. § 4.10; 
functional loss, as contemplated by 38 C.F.R. § 4.40; and 
pain on movement, swelling, deformity or atrophy of disuse, 
as contemplated by 38 C.F.R. § 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Specifically, 38 C.F.R. § 4.40 states that "functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant..."  
It also states that "a part which becomes painful on use 
must be regarded as seriously disabled."  Similarly, 38 
C.F.R. § 4.45(f) states that in evaluating the disability of 
joints, including the lumbar vertebrae, factors to be 
considered include "[p]ain on movement."  However, in this 
case, the Board finds that consideration of these factors 
does not result in a higher rating for three reasons.  First, 
as discussed above, the veteran's painful motion has already 
been specifically taken into consideration in awarding the 
veteran a 10 percent rating under DC 5295.  Indeed, it was 
the principal reason for this grant.  Second, following the 
most recent VA examination in September 1999, the examiner 
specifically determined that there was "no functional loss 
due to weakness, fatigability, incoordination, [or] pain on 
movements," as contemplated by 38 C.F.R. §§ 4.40 and 4.45.  
Third, section 4.40 contemplates "pain, supported by 
adequate pathology...."  In this case, as discussed above, 
recent x-rays have failed to reveal any evidence of 
pathology, and the examiner who performed the September 1999 
examination specifically diagnosed "[n]o evidence of 
orthopedic pathology."  The Board observes that while this 
examiner stated that he could not speculate regarding any 
additional impairment during flare-ups, presumably because of 
the lack of any clinical or x-ray evidence of pathology, in 
October 1994 the veteran reported that he only had 
exacerbations of back pain 2 to 3 times per year.  Thus, the 
veteran is not shown to have pain productive of functional 
impairment so as to warrant consideration of assignment of an 
increased evaluation under the criteria of 38 C.F.R. §§ 4.40, 
4.45(f).

The Board has also considered the application of DC 5291, 
pursuant to which the severity of the limitation of motion of 
the dorsal (thoracic) spine is evaluated, and DC 5292, 
pursuant to which the severity of the limitation of motion of 
the lumbar spine is evaluated.  Under DC 5291, a 10 percent 
rating is warranted if the limitation of motion of the 
thoracic spine is either moderate or severe, and is the 
maximum rating allowed under this code.  Therefore, the Board 
finds that an evaluation under DC 5291 could not result in a 
higher disability rating, and is not warranted. 

Under DC 5292, a 10 percent rating is warranted if the 
limitation of motion of the lumbar spine is slight.  A 20 
percent rating is warranted if this limitation is moderate.  
Finally, a 40 percent rating is warranted if this limitation 
is severe.  A review of the evidence reveals that range of 
motion testing of the lumbar spine at the time of VA 
examination in March 1993 revealed normal spine motion, as 
noted above, and subsequent range of motion testing in May 
1993 revealed a full range of lumbar spine motion.  At the 
time of private medical treatment in October 1994, the 
veteran's range of flexion forward and extension backward 
were not expressed numerically, although the examiner 
commented that the veteran was able to flex forward to touch 
his toes, and there was "good" hyperextension of the back, 
with minimal discomfort.  Lateral flexion was to 30 degrees 
bilaterally, which is slightly less than full lumbar flexion.  
Most recently, at the time of the September 1999 VA 
examination, range of motion testing showed flexion forward 
to 70 degrees, extension backward to 30 degrees, right and 
left lateral motion to 30 degrees, and right and left 
rotation to 20 degrees.  The Board determines that these 
findings correspond to no more than a slight limitation of 
motion under DC 5292, and that a 10 percent rating is the 
maximum rating warranted under this code.

The Board has also considered the application of other code 
sections relating to back disorders.  However, there is no 
evidence that the veteran suffers from any of the following:  
residuals of fractured vertebrae, as contemplated by DC 5285; 
ankylosis of all or part of the spine, as contemplated by DCs 
5286 through 5289; limited cervical motion, as contemplated 
by DC 5290; intervertebral disc syndrome, as contemplated by 
DC 5293; or sacro-iliac injury or weakness, as contemplated 
by DC 5294.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's recurrent 
back pain with scoliosis and history of hip and leg 
involvement.  The Board would point out that its denial of 
the instant claim is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  On the contrary, at the time 
of the September 1999 social work survey, the veteran stated 
that he worked full-time, five days per week.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

The 10 percent disability rating initially assigned for the 
veteran's recurrent back pain with scoliosis and history of 
hip and leg involvement was proper, and thus a rating in 
excess of 10 percent is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

